Affirmed and Opinion Filed September 3, 2014




                                          S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00510-CR

                          SHATTO BREONLEE COLEMAN, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                          On Appeal from the County Court at Law No. 3
                                      Collin County, Texas
                              Trial Court Cause No. 003-80528-2013

                               MEMORANDUM OPINION
                              Before Justices Bridges, Lang, and Evans
                                     Opinion by Justice Bridges
       After Shatto Breonlee Coleman was convicted by a jury of driving while intoxicated, the

trial court assessed punishment at 120 days’ confinement in jail, probated for twelve months.

Appellant, who was found not to be indigent, informed the trial court that he wished to abandon

the appeal. Therefore, we ordered the appeal submitted without briefs. See TEX. R. APP. P.

38.8(b)(4). Absent briefs, no issues are before us. Finding no fundamental error, we affirm the

trial court’s judgment.


Do Not Publish
TEX. R. APP. P. 47                                  /David L. Bridges/
140510F.U05                                         DAVID L. BRIDGES
                                                    JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

SHATTO BREONLEE COLEMAN,                          On Appeal from the County Court at Law
Appellant                                         No. 3, Collin County, Texas
                                                  Trial Court Cause No. 003-80528-2013.
No. 05-14-00510-CR       V.                       Opinion delivered by Justice Bridges,
                                                  Justices Lang and Evans participating.
THE STATE OF TEXAS, Appellee

      Based on the Court’s opinion of this date, we AFFIRM the trial court’s judgment.


Judgment entered September 3, 2014




                                            –2–